DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments 
Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive for at least the following reasons:

Regarding claim 26: Applicant’s arguments regarding claim 26 has found persuasive. Thus rejection has been withdrawn. Updated search has been conducted and no prior art has found. 
Regarding claim 27:
Applicant arguments: Applicants respectfully submit that Teich fails to teach discloses, a storage unit configured to store the live image and an electronically stored graphical representation of at least a region of the structural unit. The Examiner disagrees.  
In response:  Teich discloses an inspection unit having a camera (Abstract) and each individual image is stored together with the coordinates of the position in which it was recorded (Abstract). In addition, scaling data and image is stored in connection with these data in the memory of the control of the probe (Page 3-4 and also Para [ 0037]). The individual images to be recorded can immediately follow one another and completely image the area of interest of the test substrate or only selected area ( Page 3-4 and Para [ 0040]). Therefore, Teich teaches a storage unit configured to store the live image and an electronically stored graphical representation of at least a region of the structural unit.

Regarding claim 40 is withdrawn as no elected claim. The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on 08/18/2021. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained. The restriction requirement is maintained.
 
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 27-29, 31, 33-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over TEICH et al ( WO2011/091894  A1; hereafter TEICH, NPL filed on 04/19/2019, DE 102010006607 A ) in view of  Burns et al ( US  2016/0045834 A1; hereafter Burns).
  
Regarding claim 27, TEICH discloses a device for optically representing an electronic semiconductor component with a display unit, the device comprising: 
a holding device  ( frame, page 3) having a holding surface configured to receive a structural unit that includes the electronic semiconductor component ( chip); an imaging unit (camera, page 3-5) configured to record a live image of the electronic semiconductor component (abstract, page 3-5); a movement device (abstract, Page 2-4) configured to move the holding device (abstract, Page 2-4) and the imaging unit relative to one another in at least one plane that is at least substantially parallel to the holding surface (abstract, Page 2-4); 
a storage unit (abstract, Page 3-4) configured to store the live image and an electronically stored graphical representation (abstract, Page 3-4) of at least a region of the structural unit (abstract, Page 3-4); a display unit configured to display at least one of the live image (abstract, Page 3-4) and the electronically stored graphical representation (abstract, Page 3-4); and a computer control unit for controlling the imaging unit, the movement device, the storage unit (abstract, Page 3-4), and the display unit (abstract, Page 3-4).

 But, TEICH does not disclose explicitly wherein the computer control unit is programmed to synchronize at least one electronically stored graphical representation with the live image such that an element of the electronically stored graphical representation corresponds to, and is superimposed with, an element of the live image.  
In a similar field of endeavor, Burns discloses wherein the computer control unit is programmed to synchronize at least one electronically stored graphical representation with the live image  ( Para [ 008-0018], [ 0044-0048], 0076]) such that an element of the electronically stored graphical representation corresponds to, and is superimposed with, an element of the live image  ( Para [ 008-0018], [ 0044-0048], 0076]).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TEICH in light of Burns teaching “wherein the computer control unit is programmed to synchronize at least one electronically stored graphical representation with the live image  ( Para [ 008-0018], [ 0044-0048], 0076]) such that an element of the electronically stored graphical representation corresponds to, and is superimposed with, an element of the live image  ( Para [ 008-0018], [ 0044-0048], 0076])” for further advantage such as integrate motion data from the live environment.

Regarding claim 28, TEICH and Burns disclose the device of claim 27, TEICH further disclose wherein the device further includes an input device configured to permit an operator to generate an operator-supplemented graphical representation (abstract, Page 3-6).

Regarding claim 29,  TEICH and Burns disclose the device of claim 28, TEICH further disclose wherein the operator-supplemented graphical representation at least partially represents at least one of: (i) the structural unit; (ii) the electronic semiconductor component; (iii) the live image; (iv) a graphical representation of at least a portion of the structural unit; (v) a graphical representation of at least a portion of the electronic semiconductor component; and (vi) a graphical representation of at least a portion of the live image (abstract, Page 3-6).  

Regarding claim 31, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to control the movement device by displacing the structural unit relative to the imaging unit (abstract, Page 3-6)., and further wherein the electronically synchronizing includes maintaining the superposition of the element of the live image with the corresponding element of the electronically stored graphical representation during the displacing (abstract, Page 3-6).  

Regarding claim 33,  TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to receive, from an operator, an operator-supplemented graphical representation and to supplement the electronically stored graphical representation with the operator-supplemented graphical representation (abstract, Page 3-6)..  

Regarding claim 34, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the computer control unit further is programmed to control the operation of the imaging device by recording the optical image with the imaging unit (abstract, Page 3-6).  

Regarding claim 39, TEICH and Burns disclose the device of claim 26, TEICH further disclose wherein the region of the structural unit includes at least one of: (i) an entirety of a side of the structural unit; (ii) a portion of the structural unit; (iii) the electronic semiconductor component; (iv) a portion of the electronic semiconductor component; (v) a boundary of the holding surface; (vi) at least one reference point of the structural unit; (vii) at least one reference point of the electronic semiconductor component; and (viii) at least one reference point of the holding device (abstract, Page 3-6).  

Allowable Subject Matter

Claims 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the computer control unit further is programmed to control the imaging unit, the movement device, the storage unit, and the display unit by: electronically storing the overlay as an electronically stored overlay image; and repeating the positioning, the providing, the recording the optical image, the displaying the optical image, the displaying the electronically stored graphical representation, and the electronically synchronizing utilizing the electronically stored overlay image as the electronically stored graphical representation.
Claims 26 and 42-45 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a display unit configured to display at last one of the live image and the electronically stored graphical representation; and a computer control unit programmed to control the imaging unit, the movement device, the storage unit, and the display unit by: positioning the structural unit, which includes the electronic semiconductor component, on the holding surface of the holding device; Page 2 - AMENDMENT AND RESPONSE TO OFFICE ACTION; Serial No. 16/195,426providing the electronically stored graphical representation of at least a region of the structural unit; displaying, on the display unit as the live image, an optical image of at least a region of the electronic semiconductor component; displaying the electronically stored graphical representation on the display unit such that elements of the electronically stored graphical representation superimpose the live image to define an overlay; and electronically synchronizing the electronically stored graphical representation with the live image such that the overlay corresponds to superposition of an element of the live image with a corresponding element of the electronically stored graphical representation, as recited claim 26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898